DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the corundum tube" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 contains the trademark/trade name DD3 superalloy first generation superally developed by Beijing Institute of Aeronautical Materials.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe DD3 superalloy and, accordingly, the identification/description is indefinite. To expediate examination, any DD3 superalloy is interpreted as meeting the claimed limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (CN 108624959 A), an English computer translation (CT) is provided, in view of Cretegny et al (US 2012/0247705) and Fu et al (CN 105839186 A), an English computer translation (CT2) is provided.
Fu et al (‘959) teaches a method for preparing single crystal superalloys by using a Ni-W heterogeneous seed crystal (CT [0009]-[0010] teaches single crystal Ni based superalloy comprising 5.5-8% W), comprising: 
step 1, preparing a shell mould (CT [0019]); 
step 2, preparing a seed crystal for preparing single crystal test bars (CT [0016]-[0017]): preparing a single crystal test bar by a grain selection method; 
step 3, preparing a single crystal test bar with a [001] orientation which deviates from the axial direction by 0°ׄ: preparing a single test bar with a [001] orientation which deviates from the axial direction by 0° by using the seed crystal obtained in step 2 (CT [0009]-[0023]); 
step 4, preparing a first single crystal superalloy test bar: cutting the obtained first single crystal test bar to obtain a seed crystal that can be put into the shell mould; preparing a single crystal superalloy test bar by using the cut seed crystal, putting the obtained seed crystal into a corundum tube in the shell mould; placing the shell mould filled with the seed crystal in a directional solidification furnace; putting a purchased superalloy master alloy block into an melting crucible at the upper part of the furnace; heating the directional solidification furnace to a temperature of 1550 °C, so as to melt the upper surface of the Ni-W heterogeneous seed crystal near the heater of the directional solidification furnace; completely melt the superalloy master alloy block in the crucible to obtain a superalloy liquid; casting the superalloy liquid into the shell mould, and full filling the shell mould with the superalloy liquid; generating a mushy zone on the upper part of the Ni-W heterogeneous seed crystal by the cast superalloy liquid and holding for 10 min, wherein the mushy zone is a solid-liquid two-phase region generated at the joint of the superalloy liquid and the Ni-W heterogeneous seed crystal; after the holding is completed, subjecting the obtained system to a crystal pulling by pulling down at a rate of 100 m/s; after the crystal pulling is completed, taking out the product after the heating furnace is cooled, to obtain a first single crystal superalloy test bar with a [001] orientation which deviates from the axial direction by 0° (CT [0009]-[0068] teaches mold shell comprising a seed crystal section, and a corundum tube placed in the seed crystal section; preparing a first single crystal superalloy test bar with [001] orientation with an angle deviated from the axial direction by 0° and using a new seed produced from a second step to prepare a single crystal superalloy test rod with [001] orientation with an angle deviated from the axial direction by 0°; heating the direction solidification furnace to 1550°C to partially melt the seed to form a mushy zone and holding the temperature for 30 min; melting a superalloy master alloy in a crucible to obtain a molten superalloy melt and pure the molten superalloy melt into the mold shell, let stand for 10 minutes, and pulling downward at a rate of 100 m/s). 
step 5, recovering the seed crystal for reuse: recovering the Ni-W heterogeneous seed crystal for reuse from the obtained first single crystal superalloy test bar with a [001] orientation which deviates from the axial direction by 0°, specifically comprising: removing the shell mould on the obtained first single crystal superalloy test bar with a [001] orientation which deviates from the axial direction by 0°; cutting the Ni-W heterogeneous seed crystal from the first single crystal superalloy test bar with a [001] orientation which deviates from the axial direction by 0° after the shell mould is removed, and recovering it for reuse (CT [0020]-[0035], [0060]-[0068]); 
and step 6, preparing other single crystal superalloy test bars: preparing other single crystal superalloy test bars by using the obtained recovered seed crystal, wherein the other single crystal superalloy test bars have a [001] orientation which deviates from the axial direction by 0°, and the specific process comprises: putting the recovered seed crystal into the corundum tube in the shell mould; placing the shell mould in a directional solidification furnace, and repeating step 4 to obtain a second superalloy test bar; repeating step 5 to re-obtain the recovered seed crystal; repeating the process of preparing the second superalloy test bar to obtain a third superalloy test bar; repeating the processes of recovering seed crystal and preparing superalloy test bar until the required number of superalloy test bars are obtained (CT [0020]-[0035], [0060]-[0068] teaches preparing test bar from seed, then cutting the test bar to recover the seed and repeating the process to produce additional crystals).

Fu et al (‘959) does not explicitly teach heating the directional solidification furnace to a temperature of 1550 °C at a rate of 10 °C/min; increasing the power of the electromagnetic melting crucible to 7.5 kW, so as to completely melt the superalloy master alloy block in the crucible to obtain a superalloy liquid; and
In an apparatus for casting superalloys, Cretegny et al teaches charging a superalloy composition into a crucible, melting the superalloy composition by heating to 1300-1550°C to form a molten superalloy composition using an induction heating system, and discharging the molten superalloy composition into a mold (Figs 1-2; [0021]-[0037]), which clearly suggests an electromagnetic melting crucible and increasing the power of the electromagnetic melting crucible, so as to completely melt the superalloy block in the crucible to obtain a superalloy liquid. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fu et al by using electromagnetic melting crucible, as taught by Cretegny et al, by selecting a suitable heating means to achieve produce a molten superalloy that can be discharged into a mold, as desired by Fu et al.
In regards to the power of 7.5 kW, power is a known result effective variable. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fu et al and Cretegny et al by optimizing the power to produce the desired amount of heating sufficient to completely melt the superalloy.
The combination of Fu et al (‘959) and Cretegny et al teaches generating a mushy zone. The combination of Fu et al (‘959) and Cretegny et al does not teach generating a mushy zone with a length of 2-3 mm on the upper part of the Ni-W and cooling to 300°C.
In a method of superalloy growth using reusable seed crystals, Fu et al (‘186) teaches a mold shell with a corundum tube, making a new seed crystal from a single crystal test rod having a [001] orientation with an axial deviation of 0-15° using a crystal selection; putting the seed in a single crystal furnace, heating to 1550°C to partially melt the seed crystal to produce a mushy zone with a length of less than 7 mm; hold the temperature for 20-40 minutes, pour melted high temperature alloy liquid into the mold shell, pull down at a speed of 40-100 m/s, and take out the crystal after cooling to 300°C to obtain a first test bar with [001] orientation, recovering and reusing the seed crystal repeatedly to prepare single crystal superalloy (CT2 [0009]-[0035]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fu et al (‘959) and Cretegny et al by creating a mushy zone length of 2-3 mm, i.e. less than 7 mm, and cooling to 300°C, as taught by Fu et al (‘186) to create a mushy zone length suitable for single crystal growth of superalloy to produce an expected result, and cooling to 300°C which is taught to be a sufficiently low temperature for removal of the crystal. Furthermore, changes in temperature is prima facie obvious (MPEP 2144.05). In regards to the heating rate, the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches heating to 1550°C and heating at 10°C/ min (CT [0015]); therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) by heating at a rate of 10°C/min to reach the desired temperature of 1550°C because heat at the claimed rate is known to be suitable for single crystal manufacturing.
Referring to claim 3, the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches a tube inner diameter of 6.98-12.02 and length of 40-50 mm (‘186 CT2 [0013]).
Referring to claim 4, the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches directional cutting to 0-15° (Fu ‘186 CT2 [0017], [0042]-[0045], [0096]).
Referring to claim 5 and 7, the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches diameter of the new seed crystal is 6.96mm-11.88mm, the length is 33mm-43mm, and the gap with the inner wall of the corundum tube is 0.02mm-0.46mm (CT2 [0017]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 6, see remarks above. Also, the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) a corundum tube diameter 7.08-7.12 mm and length of 35 mm and 150 mm (Fu ‘959 CT [0059]). Overlapping ranges are prima facie obvious (MPEP 2144.05). The combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) also teaches holding temperature for 20-40 minutes (Fu ‘186 CT2 [0016]).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (CN 108624959 A), an English computer translation (CT) is provided, in view of Cretegny et al (US 2012/0247705) and Fu et al (CN 105839186 A), an English computer translation (CT2) is provided, as applied to claim 1 above, and further in view of Chen et al (WO 2010/031222 A1), an English computer translation (CT3) is provided.
The combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches all of the limitation of claim 2, as discussed above, except a DD3 superalloy. The combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) teaches a nickel based superalloy (CT [0010]).
In a method of making a superalloy, Chen et al teaches a DD3 alloy composition (CT3 pg 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fu et al (‘959), Cretegny et al and Fu et al (‘186) by using a DD3 superalloy, as taught by Chen et al, because a DD3 superalloy is known to have desirable superalloy properties for device manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714